Sedgwick, J.,
dissenting.
The real matter in dispute between these parties is whether the defendant must leave the whole 7 feet open for plaintiff’s “ingress and egress,” or may make such use of this part of his property as will not prevent plaintiff’s “ingress and egress.” This requires a construction of the contract as to what sort of ingress and egress was intended by the parties. The majority opinion does not discuss this question, and so the real controversy is ignored. By the- decree complained of “the defendant and all persons claiming under him be, and are hereby, perpetually enjoined from maintaining on said east 7 feet of said tract owned by him any obstruction or obstructions that will in any manner interfere with or prevent the plaintiff or his tenants from the use of the whole said 7 feet, * * * as a right of way.” Thus the contract is construed to mean that this 7-foot strip shall be devoted-wholly to ingress and egress by the respective parties, one party having no more right to this part of the real estate than the other, virtually making them owners and tenants in common of the said 7-foot strip. It is said there is no ambiguity in the contract. This is the clear and undoubted meaning. Nevertheless, it was said in the opinion that “the obstructions were in their present position at the time the plaintiff purchased his property and the evidence tends to prove that James made no complaint on that score.” In 1902 James was the owner of both *347tracts and also the store building on the south tract, and at the east end of said store building was the 7-foot strip. James then sold the south tract and store building to Kinney, and retained the north tract and also by the contract reserved the right of “egress and ingress.” James liad before that time inclosed the south end of the 7-foot strip which opens upon the street and placed a door in said inclosure for “ingress and egress.” He had been using this doorway for ingress and egress to the back part of the store building which he then sold to Kinney. It was and is in the interest of both parties that the entrance to this passageway should be controlled from the in,side, as it admits persons to the stores of both parties alike. He did not in the transfer to Kinney reserve the whole 7 feet for ingress and egress. He reserved only a right of way over the east 7 feet for that purpose. The right of ingress and egress alone was reserved and that was limited to the east 7 feet.
This action was begun on the 14th day of May, 1908. James sold this property to Kinney on the 2d day of February, 1902. For more than six years these parties have by their actions construed this contract to reserve to James and his grantees the right of ingress and egress, and nothing more. This I think was the necessary construction of the plain language. James built a hardware store on the tract retained by him soon after he sold to Kinney. By the terms of the contract the parties are to have equal joint right of ingress and egress, but they have no joint right in the property except the right to pass through it. Subject to this right to pass through the property, the land belongs to defendant, and he has all the beneficial interest and use of it that does not interfere with the plaintiff’s right of ingress and egress. Under this injunction he must remove the inclosure at the south end and keep everything off from this land, so that the plaintiff can not only have ingress and egress thereon, but can go over any part as he may desire. There must be nothing there, no use of the land, that will “in *348any manner interfere with or prevent” the plaintiff to pass along the east or center part, if he should tire of passing on the west part. If the agreement is unambiguous, as stated in the majority opinion, its plain meaning is, as above stated, that James and his grantees shall continue to have the right to pass over this land as he could by the passage which he had constructed for that purpose, and was used for that purpose when he sold to Kinney.
It is not a question whether James or his grantees could oust the defendant “from his unlawful use of the way,” which seems to be the point decided in the opinion. The question is: What is the lawful use provided by the contract that the plaintiff and defendant are respectively authorized to make? It is said in the opinion that “the defendant admits the plaintiff stated his tenant complained and desired the way opened to which the defendant made no answer.” The record shows that the tenant himself was upon the witness-stand and stated under oath that he had never complained to the defendant in regard to obstructions in the right of way, and when questioned lie refused to say that he had any further use of a passageway on this land than was already accorded him. There is nothing in the contract from which to determine for what purpose it was intended the plaintiff should use this right of ingress and egress. The real intention and meaning of the contract therefore in this regard should be determined from the circumstances and the practical con struction, if any, that the parties put upon the contract by their conduct after it was entered into. In these respects the petition is deficient, and the evidence is not as satisfactory as it might be. In construing this contract to ascertain the real meaning of the parties thereto we must take into consideration the circumstances and conditions existing at that time and the practical construction that the parties have put upon the contract in the succeeding years. It was of course understood between the parties at that time what sort of business would be *349transacted in the north building. This contract was made with reference to that understanding. There is no direct evidence as to what that understanding was, but the fact is that James built a hardware store thereon and he and Ms tenants have used it ever since for that purpose. These parties have put a practical construction for six years upon their contract, and now it is attempted to compel Kinney to remove this entry way at the south end of the 7-foot strip and to abandon the Whole 7-foot strip to the use of Ballinger, without any evidence showing that Ballinger has any need of it or even desired it, except for the purpose of demanding the “pound of flesh.”